Title: From George Washington to Robert R. Livingston, 16 April 1783
From: Washington, George
To: Livingston, Robert R.


                        
                            Dear Sir,
                            Newburgh 16th April 1783.
                        
                        However great the merits of the Marqs de la Fayette may be. however important his Services to this Country.
                            And however strong my friendship for, and inclination to serve him—it never was my intention to promote his wishes at the
                            expence of the interest, policy, or dignity of our National character.
                        If my last to you therefore, conveyed an idea repugnant to these sentiments, I beg it may be ascribed to the
                            inaccuracy of my expression. I was aware that motives, such as you have described, might be opposed to his desires; and
                            said, or meant to say; if Congress saw no impropriety in the gratification of his request, I was perswaded they wanted not
                            inclination to oblige a Man who had shewed such Zeal in the Service of this Country.
                        More than this, I did not mean to say—less, I could not, if he had any other design in the transcript of his
                            Letter (which I gave you) than a mere communication to me, of what he had written to you. Private gratifications should
                            ever, in my opinion, yield to public considerations where they are built on a proper basis; and I am perswaded that the
                            Marqs, however ambitious, & eager he may be in pursuit of honors, will readily acquiesce to a refusal which is
                            made upon public ground.
                        I have been thus particular lest somethings in my last letter, which was written in haste (as most of my
                            private letters are) should have conveyd more than I intended. There is no Man upon Earth I have a greater inclination to
                            serve than the Marqs La Fayette but I have not a wish to do it in matters that interfere with, or are repugnant to, our
                            National character, dignity, or Interest.
                        As this letter is explanatory only of my last, I shall add no more than that I am with much truth, regard
                            & affection Dr Sir Yr Most Obedt & Hble Servt
                        
                            Go: Washington
                        
                    